         Case 5:16-cv-00549-MTT Document 305 Filed 10/17/18 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
BIBB COUNTY SCHOOL DISTRICT,                  )
                                              )
               Plaintiff,                     )
                                              )       Civil Action File No.
       v.                                     )
                                              )       5:16:cv-00549 (MTT)
ROMAIN DALLEMAND; et al.,                     )
                                              )
               Defendants.                    )
                                              )

       MOTION FOR LEAVE TO AMEND DEFENDANT POSITIVENTURES’
               MOTION FOR JUDGMENT ON THE PLEADINGS
      AND MOTION TO DISMISS OF WHITBY, INC., AND CLIFFARD WHITBY


       PositiVentures Initiative, LLC (“PositiVentures”), Whitby, Inc., and Cliffard Whitby,

individually (“Whitby”), request leave of Court to amend their respective motions to request that

the Court take judicial notice of intervening Court rulings and the impact of those rulings on the

pending motions.

                                THE AMENDMENT SOUGHT

       The amendment sought is for the Court to take judicial notice that the alleged crimes on

which the Plaintiff Bibb County School District bases its “extension” of the statute of limitations

for its state law RICO claims as to Defendants PositiVentures, Whitby, Inc., and Whitby and its

predicate acts of those defendants with regard to its RICO allegations have been determined by a

duly constituted jury, and PositVentures, Whitby, and other defendants have been found “not

guilty” of the alleged crimes. Jury Verdict rendered on October 9, 2018, in Criminal Case No.

5:17-CR-43-MTT in the United States District Court for the Middle District of Georgia, Macon

Division brought by the United States of America against PositiVentures, Whitby, and others.

These facts, of which Movants solicit the Court to take judicial notice, impact the motion to

                                                  1
         Case 5:16-cv-00549-MTT Document 305 Filed 10/17/18 Page 2 of 5



dismiss and for judgment on the pleadings in terms of the sustainability of the allegations

asserted and the application of the statute of limitations.

1.     Propriety of Amendment

       At the time the motions were filed, the movants could not rely upon a finding with regard

to the criminal charges as no such finding had been finally made. With the jury verdict of not

guilty, the finding of “not guilty” has now been conclusively made and thus the crimes on which

the underlying civil claims against PositiVentures, Whitby, Inc., and Whitby were founded can

no longer support the claims made or an extension of the statute of limitations. Because the

RICO allegations require proof of underlying crimes and crimes require proof beyond a

reasonable doubt, the finding of not guilty in favor of PostiVentures and Whitby of all crimes

alleged in the Second Amended Complaint serves as collateral estoppel barring re-litigation of

those claims in this proceeding. Further, the conclusive finding by the jury impacts the

application of O.C.G.A. § 9-3-99 as discussed below.

2.     Collateral Estoppel

       Because the RICO counts of Second Amended Complaint (both state and federal) require

for Plaintiff’s recovery the commission of the alleged underlying crimes and because the not

guilty finding in the criminal proceeding is a determination of the merits resolving those criminal

claims, Plaintiff’s Second Amended Complaint to the extent based on the criminal conduct that

has been resolved is appropriately dismissed. Plaintiff cannot recover as a victim of an alleged

crime that did not occur. 1 Movants seek leave to amend and to flesh out application of this

principle.



1
  Movants ask the Court to apply the not guilty verdict as collateral estoppel only to the criminal
allegations barred directly or by the operation of the bar on double jeopardy. Those allegations
are the primary basis for Count I (federal RICO), Count II (Georgia RICO), and Count XI
                                                  2
         Case 5:16-cv-00549-MTT Document 305 Filed 10/17/18 Page 3 of 5



3.     Impact on Application of O.C.G.A. § 9-3-99

               a. PostiVentures

       PositiVentures was charged by Plaintiff with one crime – the crime of conspiracy to

commit money laundering. 2 While this crime can serve as the predicate acts for federal or state

Civil RICO, there were no charges of wire or mail fraud against PositiVentures. PositiVentures

has now been found not guilty of the only crime charged against it by Plaintiff.

               b. Whitby and Whitby, Inc.

       The indictment against Whitby for bribery and money-laundering has now been fully

resolved by the not guilty verdict of the jury. The crimes on which Plaintiff bases its defense to

the assertion of the statute of limitations cannot serve that purpose.

               c. The Statute of Limitations Ran on the Civil Case before the Crime Was
                  Charged and Was Resolved before a Ruling on Motions to Dismiss and
                  for Judgment on the Pleadings

       The tolling of O.C.G.A. §9-3-99 is designed to extend the statute of limitations for a

period of up to six years during the pendency of the criminal proceedings. See Columbia Cty. V.

Branton, 304 Ga. App. 149, 152, 695 S.E.2d 674, 677-78 (2010). Although Columbia was

overruled by Harrison v. McAfee, 338 Ga. App. 393 (2016), the particular issue of revival of an

expired claim was not addressed. Judicially recognizable facts now show that no crime was

alleged before the statute expired and the later accused defendants of an alleged crime

(PositiVentures and Whitby) have been exonerated by a not guilty verdict.



(Inducing and Aiding Breach of Fiduciary duty – to the extent based on the alleged crimes of
PositiVentures, Whitby, and Whitby, Inc.).
2
  PositiVentures notes that O.C.G.A. § 9-3-99 has been held to extend the limitations period for a
joint tortfeasor of the party criminally charged for the same conduct charged by the crime.
Harrison v. McAfee, 338 Ga. App. 393, 399, 788 S.E.2d 872, 876 (2016),


                                                  3
         Case 5:16-cv-00549-MTT Document 305 Filed 10/17/18 Page 4 of 5



       A plain reading of the statute 3 would rationally require, as held in the overruled

Columbia case, that a criminal proceeding (in which any allegations would be made) must be

pending in order for the statute to be tolled. This interpretation becomes more compelling when

the criminal indictment, which was not pending when the original statute expired, is favorably

and fully resolved in favor of the accused while motions to dismiss (and for judgment on the

pleadings) in the civil case are still pending. Movants seek leave to amend and flesh out

application of this principle and provide supporting legal authority.

       Respectfully submitted,

                               DAVIS, ZIPPERMAN, KIRSCHENBAUM & LOTITO, LLP

                               __s/ Kirk W. Watkins________
                               Kirk W. Watkins
                               Georgia Bar No. 740550
                               Tel: (404) 688-2000
                               kwatkins@dzkl.com
                               918 Ponce de Leon Avenue, NE
                               Atlanta, Georgia 30306

                       Counsel for PositiVentures, Whitby, and Whitby, Inc.




3
  O.C.G.A. § 9-3-99 provides: “The running of the period of limitations with respect to any
cause of action in tort that may be brought by the victim of an alleged crime which arises out of
the facts and circumstances relating to the commission of such alleged crime committed in this
state shall be tolled from the date of the commission of the alleged crime or the act giving rise to
such action in tort until the prosecution of such crime or act has become final or otherwise
terminated, provided that such time does not exceed six years, except as otherwise provided
in Code Section 9-3-33.1.”
                                                 4
         Case 5:16-cv-00549-MTT Document 305 Filed 10/17/18 Page 5 of 5



                                CERTIFICATE OF SERVICE
       Counsel hereby attests that he is relying upon the automatic electronic service of the

United States District Court for the Middle District of Georgia to effect service of the foregoing

memorandum on all parties to this action. In addition a copy of the filing was served by mail on

Romain Dallemand at P.O. Box 112103, Naples, FL 34108.

       This 17th day of October, 2018.

                              __s/ Kirk W. Watkins_______
                              Kirk W. Watkins
                              Georgia Bar No. 740550
                              Tel: (404) 688-2000
                              kwatkins@dzkl.com




                                                 5
